Citation Nr: 0408864	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-17 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed fatty liver 
with elevated enzymes.  

2.  Entitlement to service connection for claimed 
hypercholesterolemia.  

3.  Entitlement to service connection for claimed diabetes 
mellitus.  

4.  Entitlement to an original compensable evaluation for the 
service-connected irritable bowel syndrome, effective on 
April 16, 1997.  

5.  Entitlement to an initial rating for the service-
connected medullary sponge kidney with hypertension, rated at 
a noncompensable level effective on April 16, 1997, rated at 
30 percent effective on August 20, 1998 and rated at a 
noncompensable level effective on October 12, 2000.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1982 to April 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the RO.  

In rating decisions dated in February and April 2003, the RO 
denied an increased rating for the service-connected 
irritable bowel syndrome and service connection for diabetes 
mellitus.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a personal hearing held in September 2003.  

The issues of service connection for hypercholesterolemia, 
diabetes mellitus and the claims for increase are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDING OF FACT

The currently demonstrated fatty liver disuse with elevated 
liver enzymes is shown to have had its clinical onset during 
his extensive period of military service.  



CONCLUSION OF LAW

The veteran's disability manifested by fatty liver disease 
with elevated liver enzymes is due to disease or injury that 
was incurred in service.  38 U.S.C.A. 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R.  3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes initially that, during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

Given the favorable taken hereinbelow, the Board finds that 
further discussion of VCAA is not required at this time.  

A review of the service medical records shows that the 
veteran was found to have been suffering from fatty liver 
disease during his extensive period of military service.  He 
exhibited elevated liver function testing in 1997 and also 
underwent a liver biopsy.  

The initial VA examination confirmed the presence of the 
veteran's liver disability manifested by fatty liver disease 
with elevated liver enzymes.  

Accordingly, the Board finds that service connection for 
fatty liver disease with elevated liver enzymes is warranted.  



ORDER

Service connection for fatty liver disease with elevated 
liver enzymes is granted.  



REMAND

In the veteran's September 2003 hearing testimony, the 
veteran stated his continued problems with 
hypercholesterolemia since service.  He testified to ongoing 
medical treatment from VA for his various and complex 
diagnoses.  

A review of the claims file does not reflect that the 
veteran's recent private treatment records have been 
associated with his file.  VA is required to seek all 
relevant treatment records.  38 U.S.C.A. § 5103A (West 2002).  

As noted, in an April 2003 RO decision, the veteran was 
denied service connection for diabetes mellitus.  In his 
September 2003, the veteran expressed his disagreement with 
the April 2003 decision.  

Also, in a May 1999, the RO denied an increased rating for 
the service-connected irritable bowel syndrome.  The veteran 
immediately appealed the May 1999 decision.  The RO 
readjudicated that issue in an April 2000 decision and 
continued the noncompensable rating.  

In the September 2003 testimony, the veteran's accredited 
representative noted that the RO had not issued Statements of 
the Case (SOC) with respect to the veteran's claims for 
irritable bowel syndrome or diabetes mellitus.  

In this case, the filing of a Notice of Disagreement 
initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 
398, 408- 410 (1995).  As noted hereinabove, the RO has not 
issued a Statement of the Case.  Under the Court's 
jurisprudence, the Board is obligated to remand, rather than 
refer, this issue.  See Godfrey, supra; see also Manlincon v. 
West, 12 Vet. App. 238 (1999).

Also, in April 1998, the veteran was examined for VA 
purposes.  However, the examiner offered no opinion with 
respect to etiology of the veteran's diagnosed conditions.  
While the veteran has since been service-connected for 
lumbosacral strain, cervical strain, left shoulder 
impingement and fatty liver disease, he has continued his 
appeal for service connection for hypercholesterolemia.  

Further development of the veteran's claims is required 
because the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).   

The veteran also testified that his staged ratings reflect 
the medical treatment he received at the time; however, he 
argued the ratings did not accurately reflect the nature of 
his kidney disability with hypertension in that he was still 
passing stones and had blood pressure readings above 100.  He 
asserted that his kidney stone disability more nearly 
approximates the level for a 30 percent evaluation and that 
he continues to be treated for this condition.  

The veteran underwent a VA examination in November 2002; 
however, the examiner only addressed the veteran's irritable 
bowel syndrome.  Given the time period since the veteran's 
most recent examination, and evidence of ongoing treatment, a 
current examination is warranted.  See Caffery v. Brown, 6 
Vet App 377 (1994) (holding that VA has an obligation to 
provide contemporaneous examinations).  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  For clarity purposes, 
the RO should also specify which issues are currently on 
appeal and which issues are being further developed for 
rating purposes.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of the 
VCAA.  In particular, the RO should ensure 
that the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the veteran a letter 
detailing the provisions of VCAA and the 
associated implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should take the necessary steps 
to obtain any medical treatment records 
from the veteran's private health care 
provider for the period from 1997 to the 
present.  The RO should also associate any 
previously obtained medical records with 
the veteran's claims folder.  

3.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and extent of the claimed 
hypercholesterolemia.  The claims folder 
should be made available to the examiner 
for review.  The examiner should note in 
the examination report, or in an addendum 
to the report, that the claims folder was 
reviewed.  The examiners should also 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
current disability due to high cholesterol 
levels that were incurred in service.  The 
examiner should note any medication or 
diet restriction prescribed to treat the 
veteran's high cholesterol, if any.  The 
examiners should provide reasons for their 
opinions.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of the service-connected kidney 
impairment with hypertension.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing should 
be done in this regard.  The examiner 
should address the frequency of any kidney 
stones, as well as the dates of any 
prescribed medication or dietary 
restrictions.  The examiner should also 
address the relationship, if any, between 
the veteran's kidney impairment and any 
hypertension.  The examiner should provide 
reasons for their opinions.

4.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of service 
connection for diabetes mellitus and an 
initial compensable disability evaluation 
for the service-connected irritable bowel 
syndrome.  The veteran and his 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect his appeal.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



